DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The communications received 08/22/2021 have been filed and considered by the Examiner. Claims 6-7 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kalentics et al (US 2017/0087670) KALEN in view of Helvajian (US 2017/0227408) hereinafter HELVA (already of record), Gold (US 2018/0292355) hereinafter GOLD (already of record), Wescott et al (US 2015/0041025) hereinafter WES (already of record), and Dane et al (US 2005/0094256) hereinafter DANE (already of record).

As for claim 6, KALEN teaches a method for composite additive manufacturing with dual-laser beams for laser melting and laser shock (selective laser sintering using two laser beams combined with laser shock preening) [0008; 0039; Fig. 2 #1 and 10]. The following steps are performed:

	A shock forging is done on the cladding region using a second pulse laser beam via a shock wave mechanical effect (laser shock preening is performed in particular a warm laser shock preening is performed) [0034-36; 0039]. 
	The material in the cladding region is stacked to form a work piece (multiple layers are formed using a standard SLM process) [0003; 0039]. 
	The heating effect of the first continuous laser beam generates a molten pool in the cladding region (as the area undergoes selective laser melting i.e. SLM) [0002; 0039], a temperature of the molten pool is monitored and controlled (as the parts are heated and maintained at a temperature, the laser shock peening is performed during the selective laser melting process therefore the Examiner understands the peening step to be performed while the material is in a molten state) [0034; 0036]. 
	The second pulse laser beam [Fig. 2 #10] performs shock forging on material in the cladding region to generate plasmas (by performing laser shock peening, in particular during the selective laser melting which the Examiner understands to mean that the laser shock peening is applied while the laser is melted) [0034; 0039]. The temperature of the molten pool is cooled to be in a temperature range of a forging temperature of the material (by keeping at a temperature below a certain temperature, especially as this is performed after a melting) [0003; 0008; 0034; 0036]. 

	KALEN further teaches that the first laser can be used to control the temperature [0041] and that generally the shock wave intensity of the second laser is adjusted according to an area (as a gap is used to fine tune the intensity of the shock wave) [0039] and that the number of layers (i.e. the depth) treated by the laser shock peening process depends on the penetration of the CRS field [0032].
	KALEN does not teach:
That a temperature is monitored online through a temperature sensor.
 
	HELVA teaches an additive manufacturing process [0042] that employs a pulsed laser [0043-44] which controls the temperature of a beam by monitoring online through a temperature sensor (an acoustic detector with an additional low powered laser, the monitoring also occurs in real time which the Examiner understands to mean online in addition this is done using a controller) [0015; 0043-44] according to different characteristics of machined metal materials (as the temperature measurement is done on metals, and the laser power is among the parameters adjusted, the laser power understood to correspond to temperature) [0048]. This allows for the reduction of defects (by enabling the metal materials to be in a temperature 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the temperature sensor, a controller, and online control of temperature using the sensor of HELVA in the method of KALEN in order to reduce defects. 

KALEN/HELVA do not teach: 
A light spot size of the second pulse laser beam being determined according to the cladding region.
A moving speed of the second laser shock forging is matched with the first laser cladding speed.
A distance from a center of a light spot of the second pulse laser beam to an edge of a light spot of the first continuous laser beam is determined by the laser cladding speed of the first continuous laser beam.

GOLD teaches an additive process which employs lasers [0032] and which suggests that laser power, moving speed (scan speed), focal spot size, and overlap of lasers (i.e. a distance from a center of a light spot of a laser to another, the Examiner understands that in a moving process, this means that the distance is adjusted or maintained according to how the other spot is moving i.e. its speed) affect the surface finish and either make the surface finish rougher or smoother (i.e. these parameters affect the regional features) [0032]. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the moving speeds of both respective lasers (the scan size), the laser spot size of both respective lasers, and how much they overlap (which the Examiner understands to mean the distance from a center of a light spot to another which in a moving process would mean the overlap would be maintained according to the speed of the laser) as this would have a routine optimization of various laser parameters against the desired surface finish of the substrate [see e.g. MPEP 2144.05(II)].

KALEN/HELVA/GOLD do not teach the forging frequency being determined according to the cladding region and a pulse width being determined according to the thickness of the cladding region.

WES teaches a substantially similar process (additive manufacturing of a metallic component using an initial layer to melt followed by a pulsed laser peening) [Abstract] wherein the frequency, energy, and duration of the pulsed laser affects the depth [0037]. KALEN further teaches that the depth is an important factor to consider in regards to parameters of the second pulsed laser [KALEN: 0032].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the frequency according to the thickness of the 

KALEN/HELVA/GOLD/WES do not teach the pulse width of the second laser being adjusted according to the thickness of the cladding region. 
DANE teaches a process of laser peening [0024] wherein forging parameters of the second short-pulse laser beam are monitored and controlled by a light beam quality detector or apparatus (SBS phase conjugation system) [0052-0056; 0081-0082]; a pulse width of the second short-pulse laser beam is determined according to a thickness of the material in the cladding region (as the pulse width depends on the thickness of the substrate worked upon) [0045; 0082], so that the material along a depth of the cladding region is fully and thoroughly forged (as the pulse width depends on the thickness of the substrate worked upon) [0045; 0082]; a forging frequency and a light spot size (understood to correspond to focus) [0020-0021] of the pulse laser beam are determined according to an area of the material in the cladding region [0024-0025], The apparatus and method of its use of DANE is advantageous as it allows for control of the laser and its pulses in a manner that reduces damage to the apparatus [0083] and offers high stability despite temperature variations and mechanical vibrations [0085].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the pulse width of the second pulse laser of KALEN/HELVA/GOLD/WES as taught by DANE in order to reduce damage to the apparatus and to offer high stability despite temperature variations and mechanical vibrations along with allowing for a full and thorough forging. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kalentics et al (US 2017/0087670) Kalentics et al (US 2017/0087670) KALEN in view of Helvajian (US 2017/0227408) hereinafter HELVA (already of record), Gold (US 2018/0292355) hereinafter GOLD (already of record), Wescott et al (US 2015/0041025) hereinafter WES (already of record), and Dane et al (US 2005/0094256) hereinafter DANE (already of record) as applied to claim 6 and further in view of Lu et al (US 2018/0258509) hereinafter LU (already of record).

As for claim 7, KALEN/HELVA/GOLD/WES/DANE teach claim 6 and that the shock forging occurs on the front of the work piece (as the surface is understood to be the front) [see claim 1]. WES further teaches that an on-line process negates the need for costly post processing [0040] and HELVA further teaches that it is important to detect multiple parameters to prevent defects and further post-processing [0042; 0048; 0079]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to detect the parameters of KALEN/HELVA/GOLD/WES/DANE in an on-line manner in order to negate the need for costly post-processing and to prevent defects. 

KALEN/HELVA/GOLD/WES/DANE do not teach an exact angle that the shock forging occurs at or a square or circular spot or its exchange. 
LU teaches a method of laser shock peening [Abstract; 0018-0022] where the laser uses a square spot [0028], The square laser and method of its use lead to a uniform compressive 

Therefore it would have been obvious for an ordinary artisan to incorporate the square spot and method of its use of Lu into the second pulse laser of KALEN/HELVA/GOLD/WES/DANE in order to eliminate the boundary effect and to produce a smoother surface in the work product. As the method of LU is applied to a laser peening process one of ordinary skill in the art would have expected success.

Response to Arguments

Applicant's arguments filed 08/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that as “the temperature of the molten pool is cooled to be in a temperature range of a forging temperature of the material…” that KALEN cannot meet the limitation of cooling.
The Examiner respectfully disagrees. In particular, the Examiner points to the citation by the Applicant in the remarks. In the context of KALEN the warm laser shock peening which is maintained at a temperature “usually below 350oC” [0036] is conducted during the selective laser melting process in which it is desired that the active melting of the material occur [0003; 0034] and in which shocks and pulses are introduced to affect the properties of the solidified areas [0008]. From the context of KALEN the ordinary artisan would understand the warm laser oC. To further clarify, the reference All Metals & Forge Group in combination with the reference Matmatch show that the ordinary artisan would have known that commonly used metal powders of selective laser melting would have melting points substantially higher than 350oC which bolsters the ordinary artisan’s understanding that there would be at least some cooling from the initial melt point to the forging temperature. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712